             Case 2:17-cv-03107-JS Document 19 Filed 10/03/18 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RODNEY HANDY, JR.                                   :           CIVIL ACTION
                                                    :
    v.                                              :           No. 17-3107
                                                    :
LEELONI PALMIERO, et al.                            :

                                                ORDER

         AND NOW, this 3rd day of October, 2018, it is ORDERED the schedule in the above-

captioned matter is as follows:

$        Discovery deadline is January 22, 2019;

$        Plaintiff's expert report is due February 4, 2019;

$        Defendant's expert report is due February 11, 2019;1

$        Dispositive motions are due February 25, 2019;

$        Responses to dispositive motions are due March 4, 2019;

$        A teleconference to discuss settlement shall take place on March 11, 2019, at 3:00 p.m.
         Counsel for Plaintiff is to initiate the call;

$        Motions in limine are due March 21, 2019;

$        Responses to motions in limine are due April 2, 2019;

$        Plaintiff=s pre-trial memorandum is due April 5, 2019;

$        Defendant=s pre-trial memorandum is due April 5, 2019;

$        Joint requested points for charge, joint proposed verdict slip, and voir dire questions, as
         explained in the Honorable Juan R. Sánchez=s on-line procedures, are due April 5, 2019;

$        Final pre-trial conference shall be held on April 9, 2019, at 9:00 a.m. in Courtroom 11A;

$        Joint exhibit binder is to be submitted to chambers no later than 4:30 p.m. the day prior to
         trial;
1
 Any deposition of an expert pursuant to Federal Rule of Civil Procedure 26(b)(4)(A) must be
conducted before the deadline for submission of dispositive motions.
       Case 2:17-cv-03107-JS Document 19 Filed 10/03/18 Page 2 of 2




$   This matter is in the April 15, 2019 trial pool.

$   Counsel are referred to Judge Sánchez=s operating procedures for further information:
    http://www.paed.uscourts.gov/documents/procedures/sanpol.pdf.




                                                   BY THE COURT:



                                                   /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.
